Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 1 of 26
                                CONFIDENTIAL




                                EXHIBIT “F”
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 2 of 26
                                CONFIDENTIAL
                                                                             Page 1
1                           CAVE - 7/22/20
2                   UNITED STATES DISTRICT COURT
3                   SOUTHERN DISTRICT OF FLORIDA
4                              MIAMI DIVISION
5     -----------------------------
6     OMAR SANTOS AND AMANDA CLEMENTS on
7     behalf of themselves and all
8     others similarly situated,
9                              Plaintiffs
10
11    -against-                               Case No.
12                                            1:19-cv-23084-KMW
13    HEALTHCARE REVENUE RECOVERY,
14    GROUP, LLC D/B/A ARS ACCOUNT
15    RESOLUTION SERVICES AND EXPERIAN
16    INFORMATION SOLUTIONS, INC.,
17                             Defendants.
18    ------------------------------
19          VIDEOTAPED REMOTE DEPOSITION OF
20                     KIMBERLY CAVE
21                     July 22, 2020
22                  ***CONFIDENTIAL***
23
24    Reported by:      Susan S. Klinger, RMR-CRR, CSR
25    Job No. 181822
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 3 of 26
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 4 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 5 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 6 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 7 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 8 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 9 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 10 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 11 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 12 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 13 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 14 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 15 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 16 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 17 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 18 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 19 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 20 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 21 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 22 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 23 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 24 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 25 of 26
                                CONFIDENTIAL
Case 1:19-cv-23084-KMW Document 60-6 Entered on FLSD Docket 09/14/2020 Page 26 of 26
                                CONFIDENTIAL
